        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 ADVANCED EQUIPMENT RENTAL,                           §   CIVIL ACTION NO. 6:20-CV-00214
 LLC,                                                 §
      Plaintiff,                                      §
                                                      §
 v.                                                   §
                                                      §
 J-BAR SERVICES, LLC,                                 §
      Defendants.                                     §


                           PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Advanced Equipment Rental, LLC (“Advanced Equipment”) alleges claims for

breach of contract, quantum meruit, money had and received, and suit on sworn account against

Defendant J-Bar Services, LLC (“J-Bar”).

                                      I.      THE PARTIES

        1.     Advanced Equipment is a Louisiana limited liability company whose sole member,

Jerry Sweeney, is a citizen of Louisiana.

        2.     J-Bar is a Texas limited liability company whose sole member, John Lutz, Jr., is a

citizen of Texas. J-Bar’s address is 2926 Old Hickory Grove, Franklin, Texas 77856.

                             II.     JURISDICTION AND VENUE

        3.     The Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and this matter is a case between citizens of different states.

        4.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because J-Bar, upon

information and belief, resides in this district and under § 1391(c)(2) because J-Bar is subject to




{HD109150.1}                                      1
        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 2 of 6




personal jurisdiction in this district. Venue is also proper under § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                           III.    FACTS

        5.     On or around October 2018, J-Bar agreed and began to rent equipment from

Advanced Equipment to service certain oil and gas wells near West Seminole, Texas (the “Rented

Equipment”). It was the practice of Advanced Equipment to deliver the Rented Equipment to J-

Bar’s office in Franklin, Texas upon J-Bar’s request. Advanced equipment sent invoices for the

Rented Equipment via electronic mail to J-Bar services and J-Bar received said invoices. The

invoices became due and owing upon receipt.

        6.     From October 15, 2018 to July 31, 2019, Advanced Equipment sent invoices for

Rented Equipment that were requested by and furnished to J-Bar, consistent with the parties’

practice. The Rented Equipment is specifically described and identified in the attached invoices

identified as Exhibit A1 (the “Unpaid Invoices”).

        7.     At no point did J-Bar reject the equipment identified in Exhibit A1, assert that it

did not receive the equipment, or indicate that the equipment was somehow defective near or at

the time the Unpaid Invoices were issued.

        8.     These invoices have long been due and owing to Advanced Equipment but J-Bar

has refused to satisfy its contractual debt. On December 16, 2019, Advanced Equipment sent a

“Demand Letter and Presentment Pursuant to [TEX. CIV. P. & REM. CODE] §38.002” to J-Bar

requesting payment for the Unpaid Invoices that total $173, 302.07.

        9.     On January 14, 2020, Advanced Equipment sent a second demand letter to J-Bar. .

J-Bar has not made a single payment against the outstanding balance owed on the Unpaid Invoices,

much of which are more than 12-18 months past due.




{HD109150.1}                                      2
        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 3 of 6




        11.    Advanced Equipment now seeks to recover the $173,302.07 that J-Bar has refused

to pay, along with interest, attorneys’ fees, and court costs.

        12.    All conditions precedent to Advanced Equipment’s claims have occurred, have

been performed by Advanced Equipment, or have been waived.

                                          CAUSES OF ACTION

A.      Breach Contract

        13.    Advanced Equipment incorporates by reference the allegations set forth in

Paragraphs 1-12.

        14.    The agreement between the parties is valid, binding, and enforceable.

        15.    Advanced Equipment fully performed and satisfied all of its obligations under the

parties’ agreement, including all conditions precedent prior to filing suit.

        16.    The parties’ agreement required J-Bar to pay Advanced Equipment the amounts for

the Rented Equipment upon receipt. J-Bar failed to pay invoices totaling $173,302.07 for the

Rented Equipment identified in Exhibit A1 that J-Bar rented from Advanced Equipment.

        17.    As a result of J-Bar’s breaches, Advanced Equipment has suffered significant

financial harm and direct economic loss.

B.      Quantum Meruit

        18.    Advanced Equipment incorporates by reference the allegations set forth in

Paragraphs 1-12.

        19.    Advanced Equipment provided and rented equipment to J-Bar. The reasonable

rental value of the Rented Equipment furnished in Exhibit A1 is $173,302.07.

        20.    J-Bar agreed to pay Advanced Equipment for the Rented Equipment which were

for the benefit of, and were accepted and retained by, J-Bar.




{HD109150.1}                                      3
        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 4 of 6




        21.    Although Advanced Equipment has demanded payment from J-Bar, J-Bar has

failed to and/or refused to tender payment of the amounts due and owing to Advanced Equipment

for the Rental Equipment identified in Exhibit A1.

        22.    It is unjust and inequitable for J-Bar to retain the benefit and value of the Rented

Equipment furnished by Advanced Equipment without paying for them.

C.      Money Had And Received

        23.    Advanced Equipment incorporates by reference the allegations set forth in

Paragraphs 1-12.

        24.    Advanced Equipment furnished the Rental Equipment with the expectation that J-

Bar would pay Advanced Equipment for such equipment.

        25.    By refusing to pay Advanced Equipment for the Rented Equipment, J-Bar is

withholding money that in equity and good conscience belongs to Advanced Equipment.

D.      Suit on Sworn Account

        26.    Advanced Equipment incorporates by reference the allegations set forth in

Paragraphs 1-12.

        27.    Advanced Equipment furnished the Rented Equipment to J-Bar on an account. J-

Bar accepted the Rented Equipment and became bound to pay Advanced Equipment for the

Unpaid Invoices, which total $173,302.07. Such charges were reasonable and customary for the

Rented Equipment.

        28.    Advanced Equipment attaches the required affidavit as Exhibit A and invoices

charged to J-Bar’s account as Exhibit A1. The Unpaid Invoices accurately state, identify, and

describe the Rented Equipment that Advanced Equipment furnished to J-Bar, the dates such

equipment was in J-Bar’s possession, and the charges J-Bar incurred for the Rented Equipment.




{HD109150.1}                                    4
        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 5 of 6




The invoices are records which Advanced Equipment keeps and maintains in the ordinary course

of its business.

        29.        The principal balance due on the account for Rented Equipment furnished by

Advanced Equipment is $173,302.07. This claim is just and true, it is due, and all just and lawful

offsets, payments, and credits have been allowed.

E.      Attorneys’ Fees

        30.        Advanced Equipment is entitled to recover reasonable and necessary attorneys’ fees

under TEX. CIV. PRAC. & REM. CODE §38.001. Advanced Equipment presented its claim to J-Bar

multiple times prior to filing this lawsuit. J-Bar did not tender the amount owed within 30 days of

when the claim was presented. As a result, Advanced Equipment was required to retain counsel

to recover the contractual debt J-Bar owes to Advanced Equipment.

                                         PRAYER FOR RELIEF

        31.        Advanced Equipment requests all relief to which it may be justly entitled at law

and in equity, including:

                   a.     $173,302.07 in damages;

                   b.     Attorneys’ fees;

                   c.     Court costs;

                   d.     Pre- and post-judgment interest from the earliest date, and at the highest

                          rate, allowed by law; and

                   e.     Further relief as the Court deems just and proper.




{HD109150.1}                                          5
        Case 6:20-cv-00214-ADA-JCM Document 1 Filed 03/24/20 Page 6 of 6




Dated: March 23, 2020


                                     Respectfully submitted,

                                     JONES WALKER LLP

                                     /s/ Tiffany C. Raush
                                     TIFFANY C. RAUSH
                                     Texas Bar No. 24099090
                                     EWAEN U. WOGHIREN (Admission Pending)
                                     Texas Bar No. 24098628
                                     811 Main Street, Suite 2900
                                     Houston, Texas 77002
                                     Telephone No.: 713-437-1800
                                     Facsimile No.: 713-437-1810
                                     Email: traush@joneswalker.com
                                     Email: ewoghiren@joneswalker.com

                                     COUNSEL FOR ADVANCED EQUIPMENT
                                     RENTAL, LLC




{HD109150.1}                            6
